FILED
                            NOT FOR PUBLICATION                              SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT SANCHEZ LOPEZ,                            No. 13-17165

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02511-GMS-
                                                 LOA
 v.

CITY OF PHOENIX; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Arizona state prisoner Robert Sanchez Lopez appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with his criminal trial and conviction. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We

affirm.

      The district court properly dismissed Lopez’s action as barred by Heck v.

Humphrey, 512 U.S. 477 (1994). Success on the merits of his claims would

necessarily imply the invalidity of his conviction or sentence, and Lopez failed to

allege facts sufficient to show that either has been invalidated. See Wilkinson v.

Dotson, 544 U.S. 74, 80-82 (2005) (a prisoner’s § 1983 action is barred if success

“would necessarily demonstrate the invalidity of confinement or its duration[,]”

unless “the conviction or sentence has already been invalidated” (citation and

internal quotation marks omitted)); see also Heck, 512 U.S. at 479, 490 (§ 1983

suit alleging that prosecutors destroyed exculpatory evidence was barred);

Guerrero v. Gates, 442 F.3d 697, 703 (9th Cir. 2003) (Heck barred claim of

conspiracy to bring false charges); Cabrera v. City of Huntington Park, 159 F.3d

374, 380 (9th Cir. 1998) (per curiam) (Heck barred false arrest and false

imprisonment claims until conviction was invalidated), abrogated on other

grounds by Wallace v. Kato, 549 U.S. 384, 397 (2007); Trimble v. City of Santa

Rosa, 49 F.3d 583, 584-85 (9th Cir. 1995) (per curiam) (Sixth Amendment claim

of ineffective assistance of counsel is barred by Heck). We construe the district

court’s dismissal as without prejudice. See Trimble, 49 F.3d at 585.


                                          2                                      13-17165
      The district court did not abuse its discretion by denying Lopez’s request for

a stay. Lopez’s claim for false arrest was time-barred. See Wallace, 549 U.S. at

393-94 (a district court has the power to stay a civil action while related criminal

charges are pending); Yong v. I.N.S., 208 F.3d 1116, 1119 (9th Cir. 2000) (standard

of review); see also Ariz. Rev. Stat. § 12-542 (two-year statute of limitations for

personal injury actions); Wallace, 549 U.S. at 387-90, 397 (for § 1983 claims,

federal courts apply the forum state’s personal injury statute of limitations, and the

statute of limitations on a false arrest or false imprisonment claim “begins to run at

the time the claimant becomes detained pursuant to legal process”).

      We reject Lopez’s arguments concerning tolling.

      Because we affirm the dismissal as barred by Heck, we do not reach the

merits of Lopez’s claims.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      13-17165